Great Plains EnergyAquila Transaction Update Exhibit 2 FORWARD-LOOKING STATEMENTS Statements made in this release that are not based on historical facts are forward-looking, may involve risks anduncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to,statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimates ofthe comprehensive energy plan and other matters affecting future operations. In connection with the safe harbor provisionsof the Private Securities Litigation Reform Act of 1995, the registrants are providing a number of important factors that couldcause actual results to differ materially from the provided forward-looking information. These important factors include:future economic conditions in the regional,national and international markets, including but not limited to regional andnational wholesale electricity markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes inbusiness strategy, operations or development plans; effects of current or proposed state and federal legislative andregulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electricutility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adverse changes in applicable laws,regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to,air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates andin availability and cost of capital and the effects on pension plan assets and costs; credit ratings; inflation rates;effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractualcommitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utilityindustry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions includingweather-related damage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals andthe occurrence and duration of unplanned generation outages; delays in the anticipated in-service dates and cost increasesof additional generating capacity; nuclear operations; ability to enter new markets successfully and capitalize on growthopportunities in non-regulated businesses and the effects of competition; workforce risks including compensation andbenefits costs; performance of projects undertaken by non-regulated businesses and the success of efforts to invest in anddevelop new opportunities; the ability to successfully complete merger, acquisition or divestiture plans (including theacquisition of Aquila, Inc., and Aquila’s sale of assets to Black Hills Corporation); the outcome of Great Plains Energy’s reviewof strategic and structural alternatives for its subsidiary Strategic Energy, L.L.C.; and other risks and uncertainties.
